United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-4290
                                   ___________

Candace Mae Odom,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Polk Furniture & Interiors,             *
                                        *    [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: July 2, 1998.
                              Filed: July 6, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

        Candace Mae Odom appeals the district court’s1 grant of summary judgment to
Polk Furniture & Interiors on her employment discrimination claims and her pendent
state law claim. After de novo review, we affirm the judgment with regard to Odom&s
federal claims. See 8th Cir. R. 47B. As to Odom&s state law claim, we modify the
dismissal to be without prejudice.




      1
        The Honorable H. Franklin Waters, Chief Judge, United States District Court
for the Western District of Arkansas
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-